BY THE COURT
The judgment in this proceeding must be affirmed for the reason that if there was a premature shipment of the goods to the plaintiff in error, it appears that they were accepted without protest by him at the time they arrived..
It is the general rule that acceptance of goods prematurely offered, warrants the conclusion of an acceptance. This is so, for the further reason that if the buyer desires to have the goods at a later date, he had the opportunity to secure them by refusing to receive the goods shipped earlier. Williston on Sales, Section 487.
It follows that there was no error in the general charge of the court to the jury and *329the judgment is affirmed.
MAUCK. PJ, MIDDLETON and FARR, JJ, concur.